Name: Commission Regulation (EC) No 330/1999 of 12 February 1999 amending Section C of Annex VI to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  cultivation of agricultural land;  foodstuff;  marketing
 Date Published: nan

 Avis juridique important|31999R0330Commission Regulation (EC) No 330/1999 of 12 February 1999 amending Section C of Annex VI to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 040 , 13/02/1999 P. 0023 - 0026COMMISSION REGULATION (EC) No 330/1999 of 12 February 1999 amending Section C of Annex VI to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 1900/98 (2), and in particular Articles 5(8) and 13 thereof,Having regard to Commission Regulation (EEC) No 207/93 of 29 January 1993 defining the content of Annex VI to Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs and laying down detailed rules for implementing the provisions of Article 5(4) (3), as amended by Regulation (EC) No 345/97 (4), and in particular Article 3(5) thereof,Whereas Article 5(4) of Regulation (EEC) No 2092/91 provides that ingredients of agricultural origin may be included in Annex VI, Section C, only where it has been shown that such ingredients are of agricultural origin and are not produced in sufficient quantity in the Community in accordance with the rules laid down in Article 6, or cannot be imported from third countries in accordance with the rules laid down in Article 11;Whereas it has appeared that certain products in Section C of Annex VI are available in sufficient quantities from organic farming; whereas therefore those products should be deleted from Section C of Annex VI; whereas, in particular with regard to organic beet sugar, production has progressed but has not yet reached levels which are sufficient to satisfy the needs of the market of this important ingredient and, therefore, it is premature to delete this product from Annex VI, Section C, at this stage;Whereas certain Member States have notified to the other Member States and the Commission, in accordance with the procedure laid down in Article 3(2) of Regulation (EEC) No 207/93, that authorisations are granted for use of certain ingredients of agricultural origin not included in Section C of Annex VI to Regulation (EEC) No 2092/91; whereas for certain of those notified products, it has appeared that sufficient organic production is not taking place in the Community and it is not possible to import those products in accordance with the rules laid down in Article 11; whereas therefore those products should be included in Section C of Annex VI;Whereas a period of grace should be allowed for certain products to permit the utilisation of existing stocks and the adaptation of the industry to the new requirements;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1 Section C of Annex VI to Regulation (EEC) No 2092/91 is replaced by the Annex to this Regulation.Article 2 The following products may be used under the same conditions as products listed in Section C of Annex VI to Regulation (EEC) No 2092/91 until 31 January 2000 apricot concentrate (Prunus armeniaca), elderberry concentrate (Sambucus nigra), mangoes (Mangifera indica), strawberry (Fragaria vesca) as dried powder or concentrate, five-spice powder composed of: fennel (Foeniculum vulgare), clove (Syzygium aromaticum), ginger (Zingiber officinale), aniseed (Pimpinella anisum) and cinnamon (Cinnamonum zeylanicum), coco fat, cocoa fat and starches produced from cereals and tubers, not chemically modified.Article 3 This Regulation shall enter into force on 15 March 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 198, 22. 7. 1991, p. 1.(2) OJ L 247, 5. 9. 1998, p. 6.(3) OJ L 25, 2. 2. 1993, p. 5.(4) OJ L 58, 27. 2. 1997, p. 38.ANNEX 'SECTION C - INGREDIENTS OF AGRICULTURAL ORIGIN WHICH HAVE NOT BEEN PRODUCED ORGANICALLY, REFERRED TO IN ARTICLE 5(4) OF REGULATION (EEC) No 2092/91C.1. Unprocessed vegetable products as well as products derived therefrom by processes referred to under definition 2(a):C.1.1. Edible fruits, nuts and seeds:>TABLE>C.1.2. Edible spices and herbs:>TABLE>C.1.3. Miscellaneous:Algae, including seaweedC.2. Vegetable products, processed by processes as referred to under definition 2(b):C.2.1. Fats and oils whether or not refined, but not chemically modified, derived from plants other than:>TABLE>C.2.2. Sugars; starch; other products from cereals and tubers:Beet sugarFructoseRice paperStarch from rice and waxy maizeC.2.3. Miscellaneous:>TABLE>Rum: only obtained from cane sugar juiceC.3. Animal products:Aquatic organisms, not originating from aquacultureButtermilk powderGelatinHoneyLactoseWhey powder "herasuola"`